                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

KEDRICK TREVON DARROUGH, SR.
ADC #137735                                                                            PLAINTIFF

v.                                   5:19-cv-00144-JM-JJV

JAMES BEASLEY, Corporal,
Tucker Unit, ADC; et al.                                                           DEFENDANTS

                                             ORDER

       The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed. After careful review, the Partial

Recommendation is approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.       Plaintiff may proceed with his failure to protect claim against Defendants

Coleman, Beasley, Suell, and Williams.

       2.      All other allegations against Defendants Coleman, Beasley, Suell, and Williams are

DISMISSED WITHOUT PREJUDICE for failure to state a claim upon which relief may be

granted.

       3.      All claims against Defendants Ford, Hurst, Paige, Payne, and Kelley are

DISMISED WITHOUT PREJUDICE for failure to state a claim upon which relief may be granted.

       4.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

       Dated this 6th day of June, 2019.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
